Title: To Benjamin Franklin from Jonathan Williams, Jr., 9 July 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir.
Nantes July 9. 1782.
I wrote you the 26 June relative to the affair of Mr Springer & his Comrades at Brest. I since hear the prize is condemned to the admiral which tho’ I think an unlawfull proceeding may turn out well enough for the admiral in these Cases always gives up the Prize to the Captors. The proceedings of the admiralty at Brest are I believe according to the Laws of France and French subjects; but they have no business to confiscate an american Prize in whatever manner it may be made by american subjects these Men are amenable to the Laws of their own Country if they have done wrong and you not the admiralty should receive the Money if the Prize deserves Confiscation. I beg you will throw in a Memorial on the subject either to the Marquis de Castries or the Duc de Penthievre & I am confident orders will be given to sell the prize & deliver the amount over to the Captors. For the particular Facts I refer you to my last and its inclosure. I am as ever with perfect Respect most dutifully & affecy Yours
Jona Williams J
 
Addressed: His Excellency / Doctor Franklin / at / Passy
